Citation Nr: 0824006	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to November 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In his June 2006 substantive appeal, the veteran asked for a 
hearing before the Board in Washington, DC, and a hearing was 
scheduled for February 2008.  In December 2007, the veteran 
notified VA that he would be unable to attend the hearing 
unless he could be escorted to Washington by United States 
Marshals.  As VA has no authority to arrange such a transfer, 
the veteran's request for a hearing is considered withdrawn.  

The Board notes that the veterans service organization (VSO) 
the veteran chose to represent him has only one chapter which 
operates in Rhode Island and represents only Rhode Island 
veterans.  In May 2008, VA asked the veteran to choose 
another VSO or agent as his authorized representative; 
however, he did not respond to the request.  The veteran is 
therefore considered to be representing himself, and the 
Board may proceed with appellate review.  


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
service, and it is not shown by credible supporting evidence 
that a stressor, which might lead to PTSD, occurred during 
service. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service medical records (SMRs) and assisted 
the veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

The Board notes that the veteran failed to report for a VA 
examination scheduled in September 2006 that might have 
provided additional information regarding his claim.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and the claimant, without 
good cause, fails to report for such examination, and the 
examination was scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2007).  In a November 2006 
letter, the veteran wrote that he refused to attend his 
scheduled VA examination because it had been requested by a 
VA employee whom he does not like.  This is not good cause 
for failing to report, and the claim could be denied on this 
basis as a matter of law.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

In the rating action on appeal, the RO noted that the claim 
had previously been denied in September 1997 because the 
veteran's whereabouts were unknown.  The claim was reopened, 
but denied on the merits.  After reviewing the record, the 
Board is unable to determine that the veteran actually 
received notice of the September 1997 decision.  The claims 
folder includes a copy of a September 1997 letter to the 
veteran but it does not reference any specific claim and 
notes that the claim is being denied because requests for 
information sent to the veteran have been returned as 
"undeliverable."  As it is unclear whether the veteran 
received notice of a prior decision, the Board will proceed 
as if he did not and decide the claim on the merits, as an 
original claim.

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2007).

The veteran contends that he experiences nightmares and panic 
attacks as a result of his experiences in Vietnam.  He 
reports that he killed someone in combat within his first two 
weeks in Vietnam and that he began abusing alcohol and 
marijuana to cope with his fear.  He states that participated 
in "search and destroy missions" in which he witnessed or 
took part in the killing of civilians.  He further reported 
that he witnessed severely wounded soldiers and assisted in 
loading them into evacuation vehicles.  

An April 1969 entry in the veteran's SMRs shows that he was 
seen in the emergency room after he was found crying and 
"rampaging around the barracks stating he wants to die."  
He was upset about his annulment, the recent death of his 
uncle, and his grandfather's serious illness.  He also 
reported that he had been demoted the previous month and was 
having problems with his commanding officer.  He stated that 
he felt useless and wanted to go to Vietnam.  The report 
notes that there was a heavy odor of alcohol on his breath 
but he was coherent.  The examiner diagnosed depression and 
referred the veteran for a follow-up mental hygiene 
appointment.  The report notes that he had no past history of 
psychiatric difficulties.  There is no record of further 
mental health treatment in the SMRs. 

The evidence includes VA medical records dated between May 
1996 and April 1997, which indicate that the veteran was 
diagnosed with chronic PTSD in or before May 1996.  He 
described feeling out of control and reported intense anger 
and thoughts of killing other people.  He was admitted to a 
PTSD inpatient program in October 1997.

The Board acknowledges that the veteran was treated in 
service for a single episode of depression which appears to 
have been precipitated by family and personal issues.  
However, the record does not show that he received treatment 
for depression in service beyond this one incident.  His 
separation physical examination does not describe any 
continuing symptoms of mental illness, and it notes that his 
psychiatric history is normal.  Thus, the veteran's 
depression appears to have been an acute and transitory 
illness that was resolved by the time of his separation.  
There is no evidence suggesting that this event is related to 
his current PTSD diagnosis or any chronic mental health 
problem.  

As there is a diagnosis of PTSD, the central issue in this 
case is whether there is credible supporting evidence that an 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  Mere service in a 
combat zone is not enough to establish that the veteran was 
"engaged in combat."  Zarycki v. Brown, 6 Vet App. 91, 98 
(1993).  Rather, it must be shown that the veteran took part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).

In this case, there is no evidence showing that the veteran 
engaged in combat with an enemy.  His DD-214 does not 
indicate that he received any award associated with valor or 
heroism shown while engaged with an enemy force.  Rather, it 
shows that his military occupation specialty (MOS) was 
lineman, or communications installer.  There is also no 
evidence of any combat injury in his SMRs.  In such cases, 
the record must contain other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressors.  Zarycki, 6 Vet. App. at 
91. 

In the present case, no in-service stressor has been verified 
because the veteran has not provided enough details 
concerning his alleged stressors.  The veteran was notified 
by letter in April 2005 that he should provide specific 
details of the incidents that resulted in PTSD.  He was given 
a PTSD questionnaire to complete so that VA could verify the 
occurrence of any specific stressors through the U.S. Army & 
Joint Services Records and Research Center (JSRRC).  The 
veteran provided a statement of his stressors; however, his 
descriptions of the in-service events that caused his PTSD 
have been too general and vague to be submitted for 
verification by JSRRC.  He failed to include reasonably 
specific dates or locations for the alleged events.  
Furthermore, he has not submitted any evidence such as lay 
statements from other soldiers to verify any of his 
stressors.  Although the veteran has been diagnosed with 
PTSD, the Board finds no credible evidence which verifies any 
of his claimed stressors.  

Thus, as there is no evidence that PTSD began in service, and 
the veteran has failed to produce credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  The appeal is denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


